Citation Nr: 0101763	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service from May 18 to July 9, 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disability was previously denied by unappealed 
rating action in November 1997.  

2.  Evidence received since November 1997 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for an acquired psychiatric 
disability was previously denied by rating action in November 
1997.  Evidence of record at that time included the service 
medical records (which reflected no psychiatric treatment or 
findings in service), other service records (documenting 
multiple instances of unsatisfactory adaptability, progress 
and lack of motivation in basic training, culminating in the 
appellant's administrative discharge for unsatisfactory 
performance after 1 month and 22 days of active service), and 
post-service medical records (documenting clinical treatment 
for an acquired psychiatric disability from 1993 to 1997), 
together with the appellant's contentions.  

The appellant was informed of this adverse determination, and 
of his appellate rights with respect thereto, by letter in 
November 1997, sent to his last known address of record at 
that time.  That letter was returned as undeliverable because 
the appellant had relocated without leaving a forwarding 
address or notifying the RO of his new location.  
Nevertheless, due to the appellant's failure to keep the RO 
informed as to his current address, the November 1997 rating 
action became administratively final in the absence of a 
timely notice of disagreement.  38 U.S.C.A. § 7105(c) (West 
1991); see also Hyson v. Brown, 5 Vet. App. 263 at 265 (1993) 
(it is the burden of the claimant to keep the VA apprised of 
his whereabouts . . . there is no burden on the part of the 
VA to turn up heaven and earth to find him.)  There were no 
other possible or plausible alternative addresses of record 
for the appellant at that time.  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

The RO has held that the appellant has failed to submit new 
and material evidence in support of his attempt to reopen his 
claim seeking service connection for an acquired psychiatric 
disability.  The Board does not agree.  

New evidence received since November 1997 includes at least 
two written statements (dated in October and December 1999) 
by R. Reno, Ph.D., a psychologist at a VA Medical Center who 
treated the appellant, in which she stated her conclusion 
that "there is a high probability that events occurring 
during basic training precipitated [the appellant's] first 
psychotic episode."  

The Board (like the RO) has some doubts as to the credibility 
and probative value of this medical opinion, based on Dr. 
Reno's review only of the appellant's "personnel file and 
service record" (whatever those may be) and not of the 
relevant medical records, both in service and afterwards; and 
also on her complete and uncritical acceptance of the 
appellant's version of the events which allegedly occurred in 
service, especially an otherwise undocumented incident in 
which the appellant claims he was awarded an honorable 
(rather than a dishonorable) discharge in reward for exposing 
the smuggling of weapons in service by other individuals.  
There is no independent verification that such incident ever 
happened, nor is there objective evidence that it was 
initially intended that he receive a dishonorable discharge, 
as he has told Dr. Reno.  There is also no objective evidence 
that the appellant ever reported hearing voices to anyone 
while in the military.  Dr. Reno also appears to be unaware 
that the appellant has consistently told other medical care 
providers that he has experienced psychotic symptoms, such as 
auditory hallucinations, since childhood.  Thus, Dr. Reno's 
medical opinion appears to be based on an imperfect and 
incomplete knowledge of the actual events which occurred 
prior to and in service.  It furthermore appears that she 
does not understand and has misinterpreted actions by the RO 
in this case, and that she may have crossed the line from 
impartial medical expert and has adopted the role of active 
advocate for the appellant.  

Nevertheless, the Board has no hesitation in holding that Dr. 
Reno's statements of October and December 1999 are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  It must be remembered that 
the requirement of new and material evidence is intended to 
be a very low one.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Thus, the Board concludes that new and material 
evidence has been submitted in support of the appellant's 
attempt to reopen his claim seeking service connection for an 
acquired psychiatric disability, variously diagnosed.  


ORDER

The claim seeking service connection for an acquired 
psychiatric disability is reopened.  To this extent, the 
appeal is granted.  


REMAND

Since the claim seeking service connection for an acquired 
psychiatric disability has been reopened, further evidentiary 
development by the RO is now required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub.L. No. 106-475. 114 Stat. 
2096 (2000), which became law in November 2000.  In 
particular, the RO should seek any medical documentation 
available concerning the appellant's post-service 
symptomatology prior to 1993.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for an acquired psychiatric 
disability.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured, particularly any 
pre-dating 1993.

2.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA and VBA Fast Letters 00-87 
(Nov. 17, 2000) and 00-92 (Dec. 13, 
2000), including the evidentiary 
development specified in the preceding 
paragraph, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

3.  Then, the appellant should be 
scheduled for a VA psychiatric 
examination for the purpose of obtaining 
medical evaluation and opinion as to the 
etiology and likely date of onset of any 
current acquired psychiatric disability.  
The claims folders must be made available 
to the examining psychiatrist for review 
in conjunction with the examination of 
the appellant.  The examiner should be 
requested to determine whether it is at 
least as likely as not that any current 
acquired psychiatric disability is 
causally related to the veteran's 
military service, or any incident 
therein, based on his or her examination 
findings and independent review of all 
relevent evidence in the claims folders.  
A complete rationale for any opinion 
expressed by the examiner should be 
provided.  The examining psychiatrist is 
also requested to consider the comments 
of record supplied by Dr. Reno, relative 
to a complete, independent review of the 
available evidentiary record.  

3.  Thereafter, the RO should 
readjudicate the reopened claim seeking 
service connection for an acquired 
psychiatric disability, variously 
diagnosed.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand order, and it 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



